



MONEYGRAM INTERNATIONAL, INC.
2005 OMNIBUS INCENTIVE PLAN,
AS AMENDED AND RESTATED EFFECTIVE MAY 8, 2015


GLOBAL PERFORMANCE-BASED RESTRICTED STOCK UNIT
AWARD AGREEMENT
This GLOBAL PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT (the
“Agreement”) is made by and between MoneyGram International, Inc., a Delaware
corporation (the “Company”), and Alexander Holmes (the “Participant”). The grant
date of this award is March 1, 2018 (the “Grant Date”).
1.
Award.



The Company hereby grants to the Participant a performance-based Restricted
Stock Unit (a “Unit”) award covering 97,380 shares (the “Shares”) of Common
Stock, $.01 par value per share, of the Company according to the terms and
conditions as provided in this Agreement, including any country-specific
appendix thereto (the “Appendix”), in the Employment Agreement dated March 2,
2018 by and among the Company and the Participant (the “Employment Agreement”),
and in the Company’s 2005 Omnibus Incentive Plan, as amended and restated,
effective May 8, 2015 (the “Plan”). Each Unit represents the right to receive
one Share, subject to the vesting requirements of this Agreement and the terms
of the Plan. The Units are granted under Section 6(c) of the Plan. The Units are
subject to appropriate adjustment as may be determined by the Committee from
time to time in accordance with Section 8(c) of this Agreement. A copy of the
Plan will be furnished upon request of the Participant. Each capitalized term
used but not defined in this Agreement shall have the meaning assigned to that
term in the Plan.
The Units granted under this Agreement to Covered Employees are intended to
qualify as “qualified performance-based compensation” as described in Code
Section 162(m)(4)(C) (“Qualified Performance-Based Compensation”).
2.
Vesting.



(a)Unless otherwise provided in this Agreement, the Units granted under this
Agreement shall vest and become payable in Shares as of each of the Vesting
Dates (specified in the attached Schedule A, Section 6), (i) to the extent the
performance goals (the “Performance Goals”) applicable to the performance period
(the “Performance Period”) (specified in the attached Schedule A, Sections 2 and
3) are attained, as determined in accordance with Section 2(b) below and (ii) as
long as the Participant remains continuously employed by the Company or a
Subsidiary from the Grant Date through each of the Vesting Dates. The number of
Units that shall be eligible to vest on each of the Vesting Dates shall be equal
to (i) the total number of Units that are determined to be eligible to vest
based on the level of attainment of the Performance Goals in accordance with
Section 2(b) hereof, divided by (ii) the number of Vesting Dates.




--------------------------------------------------------------------------------





(b)As soon as reasonably practicable after the completion of the Performance
Period and no later than the first Vesting Date, the Committee shall determine
the actual level of attainment of the Performance Goals; provided, however, that
in the case of Units intended to constitute Qualified Performance-Based
Compensation, the determination of the level of attainment of Performance Goals
shall be certified in writing in accordance with the requirements of Code
Section 162(m) by the Committee, which shall be comprised solely of “outside
directors” within the meaning of Code Section 162(m). On the basis of the
determination or certified level of attainment of the Performance Goals, the
number of Units that are eligible to vest on each of the Vesting Dates shall be
calculated as described in Section 2(a). In the case of Units that are intended
to constitute Qualified Performance-Based Compensation, the Committee may not
increase the number of Units that may be eligible to vest to a number that is
greater than the number of Units determined in accordance with the foregoing
sentence, but it retains the sole discretion to reduce the number of Units that
would otherwise be eligible to vest based on the attainment level of the
Performance Goals. For Units that are intended to constitute Qualified
Performance-Based Compensation, the Performance Goals may not be adjusted except
as specified in the attached Schedule A, Section 4 in accordance with the
requirements of Code Section 162(m). For Units that are not intended to
constitute Qualified Performance-Based Compensation, the Committee may make such
adjustments to the Performance Goals as the Committee in its sole discretion
deems appropriate.
(c)The Participant shall have no rights to the Shares until the Units have
vested. Prior to settlement, the Units represent an unfunded and unsecured
obligation of the Company.
(d)For purposes of this Agreement, “Subsidiary” shall mean any present or future
“subsidiary corporation” of the Company, as defined in Section 424(f) of the
Code.
(e)In the event the Participant would otherwise become vested in a fractional
portion of a Unit (a “Fractional Unit”) based on the vesting terms set forth in
Section 2(a) and on Schedule A, the Fractional Unit shall instead remain
unvested until the final Vesting Date; provided, however, that if the
Participant would otherwise vest in a subsequent Fractional Unit prior to the
final Vesting Date for the Units and such Fractional Unit taken together with a
previous Fractional Unit that remained unvested would equal a whole Unit, then
such Fractional Units shall vest to the extent they equal a whole Unit.  Upon
the final Vesting Date, the value of any remaining Fractional Units shall be
rounded up to the nearest whole Unit.
3.Settlement of Units. Any Units that vest shall be paid to the Participant
solely in whole Shares on, or as soon as practicable after, the date the Units
vest in accordance with Section 2 above (or, if sooner, Sections 5 or 6 below),
but in any event, no later than March 15 of the calendar year following the
calendar year of vesting.
4.Restrictions on Transfer.
(a)Except as otherwise provided by the Plan or by the Committee, the Units shall
not be transferable other than by will or by the laws of descent and
distribution. The Units may not be pledged, alienated, attached or otherwise
encumbered, and any purported pledge, alienation, attachment or encumbrance of
the Units shall be void and unenforceable against the Company or any
Subsidiaries.
(b)None of the Shares acquired pursuant to the Unit award shall be assigned,
transferred, pledged, hypothecated, given away or in any other manner disposed
of or encumbered, whether


2

--------------------------------------------------------------------------------





voluntarily or by operation of law, unless such transfer is in compliance with
all applicable securities laws (including, without limitation, the United States
Securities Act of 1933, as amended).
5.Effect of Involuntary Termination Following Change in Control. Notwithstanding
the vesting provisions contained in Section 2 above or Section 6 below, but
subject to the other terms and conditions contained in this Agreement, from and
after a Change in Control (as defined in Section 5(c) below) the following
provisions shall apply:
(a)Notwithstanding the other provisions of this Section 5, if the Units are
assumed or otherwise replaced in connection with a Change in Control and the
Participant’s employment is terminated by the Company or any of its Subsidiaries
without Cause (as defined in Section 5(d) below) or the Participant terminates
his employment for Good Reason (as defined in Section 5(b) below) in each case
within 24 months following the occurrence of such Change in Control but prior to
the final Vesting Date, then the Units subject to this award will immediately
vest upon such termination of employment as follows: (i) if the termination
occurs on or prior to the last day of the Performance Period, with respect to a
number of Units that is the number of Target Units specified in the attached
Schedule A, Section 1, and (ii) if the termination occurs following the last day
of the Performance Period but prior to a Vesting Date, with respect to all Units
that are subject to any unvested installments for any subsequent Vesting
Date(s).
(b)For purposes of this Agreement, “Good Reason” shall mean, without the
Participant’s consent: (i) any material reduction in the Participant’s position
or responsibilities, excluding an isolated, insubstantial or inadvertent action
not taken in bad faith; (ii) a material reduction of the Participant’s Base
Salary or Target Bonus (as those terms are defined in the Employment Agreement)
opportunity then in effect, except in connection with an across-the-board
reduction of not more than 10% applicable to senior executives of the Company;
or (iii) the reassignment of the Participant’s place of work to a location more
than 50 miles from the Participant’s place of work on the Grant Date; provided,
that none of the events described in clauses (i), (ii), and (iii) shall
constitute Good Reason unless (x) the Participant shall have given written
notice to the Company of the Participant’s intent to terminate his employment
with Good Reason within sixty (60) days following the occurrence of any such
event and (y) the Company shall have failed to remedy such event within thirty
(30) days of the Company’s receipt of such notice. Failing such cure, a
termination of employment by the Participant for Good Reason shall be effective
on the day following the expiration of such cure period.
Notwithstanding anything else to the contrary contained in this Agreement or the
Employment Agreement, if the Company temporarily suspends the Participant from
his duties but retains the Participant as an employee pending or during an
investigation of whether an act or omission by the Participant constitutes
Cause, and the Participant tenders his resignation based on Good Reason with
respect to the suspension of duties within the required period for resigning for
Good Reason, the Company may delay treating such resignation as for Good Reason
until the completion of the investigation and need not treat the resignation as
based on Good Reason at such date if it can then establish Cause; provided,
however, that the Participant shall retain his right to terminate employment for
Good Reason based on other factors, if applicable.
(c) For purposes of this Agreement, notwithstanding the definition of Change in
Control in any other agreement or plan that may be applicable to the
Participant, “Change in Control” shall mean: (i) a sale, transfer or other
conveyance or disposition, in any single transaction or series of


3

--------------------------------------------------------------------------------





transactions, of all or substantially all of the Company’s assets; (ii) the
transfer of more than 50% of the outstanding securities of the Company,
calculated on a fully-diluted basis, to an entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the United States Securities Exchange Act of
1934, as amended (the “Exchange Act”)); or (iii) the merger, consolidation,
reorganization, recapitalization or share exchange of the Company with another
entity, in each case in clauses (ii) and (iii) above under circumstances in
which the holders of the voting power of the outstanding securities of the
Company, as the case may be, immediately prior to such transaction, together
with such holders’ affiliates and related parties, hold less than 50% in voting
power of the outstanding securities of the Company or the surviving entity or
resulting entity, as the case may be, immediately following such transaction;
provided, however, that the issuance of securities by the Company shall not, in
any event, constitute a Change in Control, and for the avoidance of doubt a sale
or other transfer or series of transfers of all or any portion of the securities
of the Company held by the Investors and their affiliates and related parties
shall not constitute a Change in Control unless such sale or transfer or series
of transfers results in an entity or group (as defined in the Exchange Act)
other than the Investors and their affiliates and related parties holding more
than 50% in voting power of the outstanding securities of the Company.
For purposes hereof, “Investors” shall mean the “Investors” as defined in that
certain Amended and Restated Purchase Agreement, dated March 17, 2008, by and
between the Company and the other parties thereto, and their respective
affiliates (not including the Company).
(d)For purposes of this Agreement, “Cause” shall mean a good faith finding by
the Board of: (i) the Participant’s willful refusal to carry out, in all
material respects, the reasonable and lawful directions of the Board that are
within the Participant’s control and consistent with the Participant’s status as
the Chief Executive Officer and his duties and responsibilities as set forth in
the Employment Agreement (except for a failure that is attributable to the
Participant’s illness, injury or Disability (as defined in Section 6(e) below))
for a period of 10 days following written notice by the Company to the
Participant of such failure; (ii) fraud or material dishonesty in the
performance of the Participant’s duties under the Employment Agreement; (iii) an
act or acts on the Participant’s part constituting (x) a felony under the laws
of the United States or any state thereof, (y) a misdemeanor involving moral
turpitude, or (z) a material violation of federal or state securities laws; (iv)
an indictment of the Participant for a felony under the laws of the United
States or any state thereof; (v) the Participant’s willful misconduct or gross
negligence in connection with the Participant’s duties under the Employment
Agreement, which is materially injurious to the financial condition or business
reputation of the Company; (vi) the Participant’s material breach of the
Company’s Code of Conduct and Ethics or any other code of conduct in effect from
time to time to the extent applicable to the Participant, and which breach has a
material adverse effect on the Company; or (vii) the Participant’s breach of the
provisions of Sections 8.1, 8.2, 8.3 or 8.4 of the Employment Agreement which
breach has a material adverse effect on the Company. No act or failure to act on
the Participant’s part shall be considered “willful” unless done, or omitted to
be done, by the Participant in bad faith and without reasonable belief that the
Participant’s action or omission was in the best interest of the Company.


4

--------------------------------------------------------------------------------





6.Effect of Termination of Employment. Except as provided in this Section 6 and
in Section 5 above or as otherwise may be determined by the Committee, if the
Participant ceases to be an employee of the Company prior to the final Vesting
Date, the following actions shall occur:
(a)Termination for Cause; Resignation without Good Reason. If the Participant’s
employment with the Company is terminated for Cause or the Participant resigns
other than for Good Reason, any Units that are not vested pursuant to Section 2
above as of the date of the Participant’s termination of employment shall be
immediately forfeited.
(b)Termination without Cause or for Good Reason. If the Participant’s employment
with the Company is terminated by the Company without Cause or by the
Participant for Good Reason:
(i)prior to the completion of the Performance Period, then a pro rata portion of
the Units, determined by multiplying (A) the total number of Units subject to
this award by (B) a fraction, the numerator of which is the number of days
during the Performance Period that the Participant is employed with the Company
and the denominator of which is the total number of days in the Performance
Period, shall remain outstanding and eligible to vest following such termination
of employment, subject only to the level of attainment of the Performance Goals
determined after completion of the Performance Period in accordance with Section
2 above, and, after giving effect to the foregoing and to the extent the
Performance Goals are not achieved, the applicable portion of this award shall
be immediately forfeited for no consideration; provided, however, that if the
Participant breaches his obligations pursuant to Section 8 of the Employment
Agreement, any unvested Units shall be immediately forfeited without
consideration; or
(ii)following the last day of the Performance Period but prior to the final
Vesting Date, then all Units that are subject to any unvested installments for
any subsequent Vesting Date(s) that are not otherwise vested pursuant to Section
2 as of the date of the Participant’s termination of employment shall become
immediately vested on the date of termination.
(c)Termination Due to Death or Disability Prior to Mid-Point of Performance
Period. If the Participant’s employment with the Company is terminated due to
death or Disability (as defined in Section 6(e) below) prior to the completion
of the first six months of the Performance Period, all Units subject to this
award shall be immediately forfeited as of the date of the Participant’s
termination of employment.
(d)Termination Due to Death or Disability Following Mid-Point of the Performance
Period. If the Participant’s employment with the Company is terminated due to
death or Disability:
(i)after the completion of the first six months of the Performance Period but on
or prior to the last day of the Performance Period, then (A) the total number of
Units subject to this award shall remain outstanding subject to the level of
attainment of the Performance Goals determined after completion of the
Performance Period in accordance with Section 2 above; and (B) a number of Units
equal to (1) the total number of Units that are determined to be eligible to
vest based on the level of attainment of the Performance Goals in accordance
with Section 2(b) hereof, divided by (2) three, shall become vested as of the
end of the Performance Period upon such determination, and any unvested Units
shall be immediately forfeited for no consideration; or


5

--------------------------------------------------------------------------------





(ii)following the last day of the Performance Period but prior to the final
Vesting Date, the Units subject to the installment for the next subsequent
Vesting Date that are not otherwise vested pursuant to Section 2 as of the date
of the Participant’s termination of employment shall become immediately vested
on the date of termination; provided, however, that the Units subject to an
installment for any remaining Vesting Dates that are not vested as of the date
of the Participant’s termination of employment after giving effect to the
foregoing shall be automatically forfeited as of the date of the Participant’s
termination of employment.
(e)For purposes of this Section 6, “Disability” shall mean a determination by a
qualified independent physician mutually acceptable to the Participant and the
Company that the Participant is unable to perform his duties under the
Employment Agreement and in all reasonable medical likelihood such inability
will continue for a period of 120 consecutive days or 180 days in any 365 day
period. The Participant shall fully cooperate in connection with the
determination of whether Disability exists. If the Participant and the Company
cannot agree as to a qualified independent physician, each shall appoint such a
physician and those two physicians shall select a third who shall make such
determination in writing. The determination of Disability made in writing to the
Company and the Participant shall be final and conclusive for all purposes of
the Agreement.
(f)For purposes of this Agreement, the Participant shall cease to be
continuously employed (whether or not later found to be invalid or in breach of
any local employment law in the country where the Participant resides and/or is
employed or the terms of the Employment Agreement) as of the date that the
Participant is no longer actively providing services and will not be
continuously employed for purposes of the Plan through any notice period
mandated under an employment law or practice in the country where the
Participant resides and/or is employed, even if otherwise applicable to the
Participant’s employment benefits (e.g., continuous employment would not include
any contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdictions where the Participant
resides and/or is employed or the terms of the Employment Agreement); the
Committee shall have the exclusive discretion to determine when the Participant
is no longer continuously employed for purposes of the Unit award, and such
determination shall be made in accordance with Code Section 409A.
(g)The vesting benefits provided in Sections 5 and 6 are subject to satisfaction
of the conditions set forth in Section 6.6 of the Employment Agreement.
(h)Notwithstanding any provision herein to the contrary, in the event of any
inconsistency between Section 6 of the Employment Agreement and Section 5 or 6
of this Agreement, the provision that is more favorable to the Participant shall
control, subject to compliance with Section 409A of the Code.
7.Forfeiture and Repayment Provisions.
(a)Failure to properly execute the Agreement (and each other document required
to be executed by the Participant in connection with the Participant’s receipt
of the Units) in a timely manner following the Grant Date may result in the
forfeiture of the Units, as determined in the sole discretion of the Company.
(b)The right to vest in the Units shall be conditional upon the fact that the
Participant has read and understood the forfeiture and repayment provisions set
forth in this Section 7, that the Participant has not engaged in any misconduct
or acts contrary to the Company as described below,


6

--------------------------------------------------------------------------------





and that the Participant has no intent to leave employment with the Company or
any of its Subsidiaries for the purpose of engaging in any activity or providing
any services which are contrary to the spirit and intent of Sections 8.1, 8.2,
8.3 or 8.4 of the Employment Agreement.
(c)The Company is authorized to suspend or terminate this Unit award prior to or
after termination of employment if the Company reasonably determines that:
(i)The Participant engaged in any conduct agreed to be avoided pursuant to the
Post-Employment Restriction Agreement; or
(ii)During the Participant’s employment with the Company or any of its
Subsidiaries, the Participant knowingly participated in misconduct that causes a
misstatement of the financial statements of the Company or any of its
Subsidiaries or misconduct which represents a material violation of any code of
ethics of the Company applicable to the Participant or of the Code of Conduct or
similar program of the Company; or
(iii)During the Participant’s employment with the Company or any of its
Subsidiaries, the Participant was aware of and failed to report, as required by
any code of ethics of the Company applicable to the Participant or by the Code
of Conduct or similar program of the Company, misconduct that causes a
misstatement of the financial statements of the Company or any of its
Subsidiaries or misconduct which represents a material violation of any code of
ethics of the Company applicable to the Participant or of the Code of Conduct or
similar program of the Company; or
(iv)Such suspension or termination is permitted or required by any written
clawback or recoupment policies that the Company, with the approval of the
Board, may adopt, either prior to or following the Grant Date, and determine
should apply to this Agreement, including any policy adopted to conform to the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 and rules
promulgated thereunder by the Securities and Exchange Commission.
(d)If, at any time after the Units have vested or have been settled, in whole or
in part, the Company reasonably determines that any of the actions or inactions
contemplated under Sections 7(c)(i) through 7(c)(iii) have occurred, then any
gain (without regard to tax effects) realized by the Participant from such
vesting shall be paid by the Participant to the Company. The Participant
consents to the deduction from any amounts the Company or any of its
Subsidiaries owes to the Participant to the extent of the amounts the
Participant owes the Company under this Section 7(d), provided, that no such
deduction shall be made to the extent it would result in additional taxes under
Section 409A of the Code.
8.Miscellaneous.
(a)Issuance of Shares. Upon any vesting of the Units, and subject to the payment
of any Tax-Related Items (as defined in Section 8(d) below), the Company shall
deliver the Shares in book entry form at the times specified in Section 3 above.
The Shares acquired shall be registered in the name of the Participant, the
Participant’s transferee, or if the Participant so requests, in writing at the
time of vesting, jointly in the name of the Participant and another person with
rights of survivorship. If the Participant dies, the Shares acquired shall be
registered in the name of the person entitled to receive the Shares in
accordance with the Plan.


7

--------------------------------------------------------------------------------





(b)Rights as Shareholder. Units are not actual Shares, but rather, represent a
right to receive Shares according to the terms and conditions set forth herein
and the terms of the Plan. Accordingly, the issuance of a Unit shall not entitle
the Participant to any of the rights or benefits generally accorded to
stockholders unless and until a Share is actually issued under Section 8(a)
hereof.
(c)Adjustments to Award.
(i)In the event that the Company engages in a transaction such that any dividend
or other distribution (whether in the form of cash, Shares, other securities or
other property), recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Shares or other securities of the Company, issuance of
warrants or other rights to purchase Shares or other securities of the Company
or other similar corporate transaction or event affects the Shares covered by
the Units, in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under this Agreement, the terms
of this Unit award (including, without limitation, the number and kind of Shares
subject to this Unit award) shall be adjusted as set forth in Section 4(c) of
the Plan.
(ii)Upon a Change in Control, the Committee may, in its sole discretion, adjust
the terms of this Unit award (including, without limitation, the number and kind
of Shares subject to this Unit award) by taking any of the actions permitted
under this Agreement and in accordance with Section 4(c) of the Plan.
(d)Responsibility for Taxes.
(i)Regardless of any action the Company or the Participant’s employer (the
“Employer”) takes with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related items related to the
Participant’s participation in the Plan and legally applicable to the
Participant (“Tax-Related Items”), the Participant acknowledges that the
ultimate liability for all Tax-Related Items is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer. The Participant further acknowledges that the Company and/or the
Employer (1) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Units, including, but
not limited to, the grant, vesting or settlement of the Units, the issuance of
Shares upon settlement of the Units, the subsequent sale of Shares acquired
pursuant to such issuance and the receipt of any dividends and/or any Dividend
Equivalents; and (2) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of the Units to reduce or eliminate the
Participant’s liability for Tax-Related Items or achieve any particular tax
result. Further, if the Participant has become subject to tax in more than one
jurisdiction, the Participant acknowledges that the Company and/or the Employer
(or former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.
(ii)In this regard, the Participant authorizes the Company or its agent to
satisfy the obligations with regard to all Tax-Related Items by withholding in
Shares to be issued upon vesting/settlement of the Units. In the event that such
withholding in Shares is problematic under applicable tax or securities law or
has materially adverse accounting consequences, by the Participant’s acceptance
of the Units, the Participant authorizes and directs the Company and/or its
agent to sell on the Participant’s behalf a whole number of Shares from those
Shares issued to the


8

--------------------------------------------------------------------------------





Participant at vesting/settlement of the Units as the Company determines to be
appropriate, to generate cash proceeds sufficient to satisfy the obligation for
Tax-Related Items.
(iii)To avoid negative accounting treatment, the Company may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum withholding
rates, in which case the Participant will receive a refund of any over-withheld
amount in cash and will have no entitlement to the equivalent in Shares. If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, the Participant is deemed to have been issued the full number of
Shares subject to the vested Units, notwithstanding that a number of the Shares
are held back solely for the purpose of paying the Tax-Related Items due as a
result of any aspect of the Participant’s participation in the Plan.
(iv)Finally, the Participant shall pay to the Company or the Employer any amount
of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of the Participant’s participation in the
Plan that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the Shares or the proceeds of the sale of Shares, if
the Participant fails to comply with the Participant’s obligations in connection
with the Tax-Related Items.
(e)Interpretations. This Agreement is subject in all respects to the terms of
the Plan. A copy of the Plan is available upon the Participant’s request. Terms
used herein which are defined in the Plan shall have the respective meanings
given to such terms in the Plan, unless otherwise defined herein. In the event
that any provision of this Agreement is inconsistent with the terms of the Plan,
the terms of the Plan shall govern. Any question of administration or
interpretation arising under this Agreement shall be determined by the
Committee, and such determination shall be final, conclusive and binding upon
all parties in interest.
(f)Nature of Grant. In accepting the grant, the Participant acknowledges,
understands and agrees that:
(i)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time;
(ii)the grant of the Units is voluntary and occasional and does not create any
contractual or other right to receive future grants of units, or benefits in
lieu of units, even if units have been granted repeatedly in the past;
(iii)all decisions with respect to future Unit grants, if any, will be at the
sole discretion of the Company;
(iv)the Participant’s participation in the Plan shall not create a right to
further employment with the Employer and shall not interfere with the ability of
the Employer to terminate the Participant’s employment or service relationship
(if any) at any time;
(v)the Participant is voluntarily participating in the Plan;
(vi)the Units and the Shares subject to the Units are not intended to replace
any pension rights or compensation;


9

--------------------------------------------------------------------------------





(vii)unless otherwise agreed with the Company, the Units and the Shares subject
to the Units, and the income and value of same, are not granted as consideration
for, or in connection with, the service the Participant may provide as a
director of a Subsidiary of the Company;
(viii)the Units and the Shares subject to the Units, and the income and value of
same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;
(ix)the future value of the underlying Shares is unknown and cannot be predicted
with certainty; and
(x)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Units resulting from the Participant’s termination of
continuous employment by the Company or the Employer (for any reason whatsoever
and whether or not later found to be invalid or in breach of the Employment
Agreement or of any employment law in the country where the Participant resides
and/or is employed, even if otherwise applicable to the Participant’s employment
benefits from the Employer), and in consideration of the grant of the Units to
which the Participant is otherwise not entitled, the Participant irrevocably
agrees never to institute any claim against the Company or the Employer, waives
his ability, if any, to bring any such claim, and releases the Company and the
Employer from any such claim; if, notwithstanding the foregoing, any such claim
is allowed by a court of competent jurisdiction, then, by participating in the
Plan, the Participant shall be deemed irrevocably to have agreed not to pursue
such claim and agrees to execute any and all documents necessary to request
dismissal or withdrawal of such claims.
(g)No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying Shares. The Participant is hereby advised to consult with
his own personal tax, legal and financial advisors regarding his participation
in the Plan before taking any action related to the Plan.
(h)Data Privacy.
(i)The Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Participant’s
personal data as described in this Agreement and any other Unit grant materials
by and among, as applicable, the Employer, the Company and its Subsidiaries for
the exclusive purpose of implementing, administering and managing the
Participant’s participation in the Plan.
(ii)The Participant understands that the Company and the Employer may hold
certain personal information about the Participant, including, but not limited
to, the Participant’s name, home address and telephone number, date of birth,
social insurance number or other identification number (e.g., resident
registration number), salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all Units or any other entitlement
to shares of stock awarded, canceled, exercised, vested, unvested or outstanding
in the Participant’s favor (“Data”), for the exclusive purpose of implementing,
administering and managing the Plan.


10

--------------------------------------------------------------------------------





(iii)The Participant understands that Data will be transferred to E*Trade
Financial Services, or such other stock plan service provider as may be selected
by the Company in the future or other stock plan service provider that is
selected by the Participant to the extent permitted by the Company in its sole
discretion, in each case, that is assisting the Company with the implementation,
administration and management of the Plan. The Participant understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country may have different data privacy laws and
protections than the Participant’s country. The Participant understands that he
may request a list with the names and addresses of any potential recipients of
the Data by contacting his local human resources representative. The Participant
authorizes the Company, E*Trade Financial Services and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing his participation in the Plan. The
Participant understands that Data will be held only as long as is necessary to
implement, administer and manage Participant’s participation in the Plan. The
Participant understands that he may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing his local human resources representative.
Further, the Participant understands that he is providing the consents herein on
a purely voluntary basis. If the Participant does not consent or if the
Participant later seeks to revoke his consent, his status as an employee and
career with the Employer will not be adversely affected; the only consequence of
refusing or withdrawing his consent is that the Company would not be able to
grant Units or other equity awards or administer or maintain such Awards.
Therefore, the Participant understands that refusing or withdrawing his consent
may affect the Participant’s ability to participate in the Plan. For more
information on the consequences of the Participant’s refusal to consent or
withdrawal of consent, the Participant understands that he may contact his local
human resources representative.
(i)Reservation of Shares. The Company shall at all times during the term of the
Unit award reserve and keep available such number of Shares as will be
sufficient to satisfy the requirements of this Agreement.
(j)Securities Matters. The Company shall not be required to deliver any Shares
until the requirements of any securities or other laws, rules or regulations
(including the rules of any securities exchange) as may be determined by the
Company to be applicable are satisfied.
(k)Assignment. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by the
Participant.
(l)Successors and Assigns; No Third Party Beneficiaries. This Agreement shall
inure to the benefit of and be binding upon the Company and the Participant and
their respective heirs, successors, legal representatives and permitted assigns.
Nothing in this Agreement, expressed or implied, is intended to confer on any
Person other than the Company and the Participant, and their respective heirs,
successors, legal representatives and permitted assigns, any rights, remedies,
obligations or liabilities under or by reason of this Agreement.


11

--------------------------------------------------------------------------------





(m)Headings. Headings are given to the sections and subsections of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof.
(n)Governing Law; Arbitration. The internal law, and not the law of conflicts,
of the State of Texas will govern all questions concerning the validity,
construction and effect of this Agreement. Any controversy, dispute or claim
arising under or in connection with this Agreement (including, without
limitation, the existence, validity, interpretation or breach hereof and any
claim based on contract, tort or statute) shall be resolved by a binding
arbitration, to be held in Dallas, Texas pursuant to the U.S. Federal
Arbitration Act and in accordance with the then-prevailing National Rules of
Resolution of Employment Disputes of the American Arbitration Association (the
“AAA”). The AAA shall select a sole arbitrator. Each party shall bear its own
expenses incurred in connection with arbitration and the fees and expenses of
the arbitrator shall be shared equally by the parties involved in the dispute
and advanced by them from time to time as required. It is the mutual intention
and desire of the parties that the arbitrator be chosen as expeditiously as
possible following the submission of the dispute to arbitration. Once such
arbitrator is chosen, and except as may otherwise be agreed in writing by the
parties involved in such dispute or as ordered by the arbitrator upon
substantial justification shown, the hearing for the dispute will be held within
sixty (60) days of submission of the dispute to arbitration. The arbitrator
shall render his or her final award within sixty (60) days, subject to extension
by the arbitrator upon substantial justification shown of extraordinary
circumstances, following conclusion of the hearing and any required post-hearing
briefing or other proceedings ordered by the arbitrator. Any discovery in
connection with arbitration hereunder shall be limited to information directly
relevant to the controversy or claim in arbitration. The arbitrator will state
the factual and legal basis for the award. The decision of the arbitrator in any
such proceeding will be final and binding and not subject to judicial review and
final judgment may be entered upon such an award in any court of competent
jurisdiction, but entry of such judgment will not be required to make such award
effective. Any action against any party hereto ancillary to arbitration,
including any action for provisional or conservatory measures or action to
enforce an arbitration award or any judgment entered by any court in respect
thereof may be brought in any federal or state court of competent jurisdiction
located within the State of Texas, and the parties hereto hereby irrevocably
submit to the non-exclusive jurisdiction of any federal or state court located
within the State of Texas over any such action. The parties hereby irrevocably
waive, to the fullest extent permitted by applicable law, any objection which
they may now or hereafter have to the laying of venue of any such action brought
in such court or any defense of inconvenient forum for the maintenance of such
action. Each of the parties hereto agrees that a judgment in any such action may
be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.
(o)Notices. The Participant should send all written notices regarding this
Agreement or the Plan to the Company at the following address:
MoneyGram International, Inc.
EVP, General Counsel & Secretary
2828 North Harwood Street, 15th Floor
Dallas, TX 75201


12

--------------------------------------------------------------------------------





(p)Amendments. The Company may amend this Agreement at any time; provided that,
subject to Section 8(c) above, this Section 8(p) and Section 7 of the Plan, no
such amendment, alteration, suspension, discontinuation or termination shall be
made without the Participant’s consent, if such action would materially diminish
any of the Participant’s rights under this Agreement. The Company reserves the
right to impose other requirements on the Units and the Shares acquired upon
vesting of the Units, to the extent the Company determines it is necessary or
advisable under the laws of the country in which the Participant resides
pertaining to the issuance or sale of Shares or to facilitate the administration
of the Plan.
(q)Entire Agreement. This Agreement, including the Appendix, and the Plan and
the other agreements referred to herein and therein and any schedules, exhibits
and other documents referred to herein and therein constitute the entire
agreement and understanding among the parties hereto in respect of the subject
matter hereof and thereof and supersede all prior and contemporaneous
arrangements, agreements and understandings, both oral and written, whether in
term sheets, presentations or otherwise, among the parties hereto, or between
any of them, with respect to the subject matter hereof and thereof.
(r)Severability. If any provision of this Agreement is invalid, illegal, or
incapable of being enforced by any law, all other provisions of this Agreement
shall remain in full force and effect so long as the economic and legal
substance of the transactions contemplated hereby are not affected in any manner
materially adverse to any party. If any provision of this Agreement is held to
be invalid, illegal, or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in order that the transactions
contemplated hereby are consummated as originally contemplated to the greatest
extent possible.
(s)Participant Undertaking. The Participant agrees to take such additional
action and execute such additional documents the Company may deem necessary or
advisable to carry out or effect one or more of the obligations or restrictions
imposed either on the Participant or upon this Unit award pursuant to the
provisions of this Agreement.
(t)Counterparts. For the convenience of the parties and to facilitate execution,
this Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which shall constitute one and the same
document.
(u)Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. The Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.
(v)Waiver. The Participant acknowledges that a waiver by the Company of any
provision of this Agreement or of a breach by the Participant shall not operate
or be construed as a waiver of any other provision of this Agreement or of any
subsequent breach by the Participant.
(w)No Trust or Fund Created. Neither the Plan nor the Agreement shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Subsidiary and the Participant or any
other person.


13

--------------------------------------------------------------------------------





(x)Section 409A Provisions. The payment of Shares under this Agreement is
intended to be exempt from the application of Section 409A of the Code by reason
of the short-term deferral exemption set forth in Treasury Regulation
§1.409A-1(b)(4). Notwithstanding anything in the Plan or this Agreement to the
contrary, to the extent that any amount or benefit hereunder that constitutes
“deferred compensation” to the Participant under Section 409A is otherwise
payable or distributable to the Participant under the Plan or this Agreement
solely by reason of the occurrence of a Change in Control or due to the
Participant’s Disability or separation from service, such amount or benefit will
not be payable or distributable to the Participant by reason of such
circumstance unless the Committee determines in good faith that (i) the
circumstances giving rise to such Change in Control, Disability or separation
from service meet the definition of a change in ownership or control,
disability, or separation from service, as the case may be, in Section
409A(a)(2)(A) of the Code and applicable final regulations, or (ii) the payment
or distribution of such amount or benefit would be exempt from the application
of Section 409A by reason of the short-term deferral exemption or otherwise
(including, but not limited to, a payment made pursuant to an involuntary
separation arrangement that is exempt from Section 409A under the “short-term
deferral” exception). Any payment or distribution that constitutes deferred
compensation subject to Code Section 409A and that otherwise would be made to a
Participant who is a specified employee as defined in Section 409A(a)(2)(B) of
the Code on account of separation from service instead shall be made on the
earlier of the date that is six months and one day after the date of the
specified employee’s separation from service and the specified employee’s death.


14

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement
as of the date set forth in the first paragraph.
















































15

--------------------------------------------------------------------------------






SCHEDULE A
1.    Target Number of Restricted Stock Units (“Target Units”):
97,380
The actual number of Units that are eligible to vest in accordance with Section
2 of the Agreement shall be based on the attainment level of the Performance
Goals, in accordance with the following formula:
The sum of (a) the Target Units x 25% x Total Constant Currency Revenue
Attainment Factor (as set forth below), plus (b) the Target Units x 75% x
Adjusted EBITDA Attainment Factor (as set forth below). Combined achievement
cannot exceed 100%.
2.    Performance Period: January 1, 2018 - December 31, 2018.
3.    Performance Goals:
The two Performance Goals applicable to the Units shall consist of (A) Total
Constant Currency Revenue generated during the Performance Period as set forth
in the table below and (B) Adjusted EBITDA over the Performance Period as set
forth in the table below.
Total Constant Currency Revenue Performance Goal:
Attainment Level
Attainment Factor
Threshold: [ ]
[ ]
Target: [ ]
[ ]



Adjusted EBITDA Performance Goal:
Attainment Level
Attainment Factor
Threshold: [ ]
[ ]
Target: [ ]
[ ]



Attainment between the Threshold and Target Performance Goals (for each
Performance Goal) shall be subject to straight-line interpolation.
4.    Performance Goal Adjustments:
[ ]
5.    Performance Criteria:
[ ]
6.    Vesting Dates (assuming Performance Goals are attained):


SCHEDULE A-1

--------------------------------------------------------------------------------





First Vesting Date: First anniversary of the Grant Date.
Second Vesting Date: Second anniversary of the Grant Date.
Third Vesting Date: Third anniversary of the Grant Date.




SCHEDULE A-2